 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10    ERICA REED,                                          Case No. 1:18-cv-00989-LJO-SAB

11                     Plaintiff,                          ORDER VACATING DATES AND
                                                           REQUIRING PARTIES TO FILE
12             v.                                          DISPOSITIONAL DOCUMENTS

13    USAA SAVINGS BANK,
                                                           (ECF No. 18)
14                     Defendant.
                                                           SIXTY-DAY DEADLINE
15

16
              On January 8, 2019, a notice of settlement was filed informing the Court that the parties
17
     have reached settlement resolving this action.
18
              Accordingly, it is HEREBY ORDERED that:
19
              1.      All pending matters and dates are VACATED; and
20
              2.      The parties shall file dispositional documents within sixty (60) days of the date of
21
                      entry of this order.
22

23 IT IS SO ORDERED.

24
     Dated:        January 9, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                       1
